Case 2:17-cr-00020-LGW-BWC Document 457 Filed 12/28/20 Page 1 of 4




                                                                          FILED
                                                               John E. Triplett, Acting Clerk
                                                                United States District Court

                                                            By CAsbell at 4:09 pm, Dec 28, 2020
Case 2:17-cr-00020-LGW-BWC Document 457 Filed 12/28/20 Page 2 of 4
Case 2:17-cr-00020-LGW-BWC Document 457 Filed 12/28/20 Page 3 of 4
Case 2:17-cr-00020-LGW-BWC Document 457 Filed 12/28/20 Page 4 of 4
